Mappox | ISAACSON | CISNEROS LLP

An Association of Professional Corporations
11920 Southern Highlands Parkway, Suite 100

Las Vegas, Nevada 89141

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00647-JCM-BNW Document16 Filed 05/24/19 Page 1of5

Troy L. Isaacson, Esq., NV Bar No. 6690
Norberto J. Cisneros, Esq., NV Bar No. 8782
Barbara M. McDonald, Esq., NV Bar No. 11651
MADDOX | ISAACSON | CISNEROS LLP

11920 Southern Highlands Parkway, Suite 100
Las Vegas, Nevada 89141

Telephone: (702) 366-1900

Facsimile: (702) 366-1999

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

STEVEN M. COLOSIMO and
NATHANIEL A. PORTEOUS,
individuals, on behalf of themselves and all | STIPULATION AND PROPOSED

CASE NO.: 2:19-cv00647

other similarly situated employees, ORDER TO AMEND AND
REMAND
Plaintiffs,
vs.
PRINCE TELECOM, LLC, a Delaware

limited liability company; and DOES 1
through 10, inclusive,

Defendants.

 

 

 

 

Plaintiffs, STEVEN M. COLOSIMO and NATHANIEL A. PORTEOUS,
individuals, on behalf of themselves and all other similarly situated employees, by and
through their counsel, MADDOX | ISAACSON | CISNEROS LLP, and PRINCE
TELECOM, LLC, by and through their counsel, LITTLER MENDELSON, P.C.,

 

stipulate as follows:

1. On February 28, 2019, Plaintiffs commenced this action in the Eighth
Judicial District Court, Clark County, Nevada.

2. An Affidavit of Service was filed on April 1, 2019.

1
FIRMWIDE:164560369.1 053127.1026

 
MADDOX | ISAACSON | CISNEROS LLP

An Association of Professional Corporations
11920 Southern Highlands Parkway, Suite 100

Las Vegas, Nevada 89141

10
11
12
13
14
15
16
17
18
19
20

21

23
24
25
26
27

28

 

 

Case 2:19-cv-00647-JCM-BNW Document16 Filed 05/24/19 Page 2 of5

3. On April 15, 2019, Defendant filed Notice of Removal of Action to
Federal Court, pursuant to 28 U.S.C. § 1446, removing the action to the United
States District Court for the District of Nevada.

4. On April 15, 2019, Defendant completed the removal process by filing
a conformed copy of the Notice of Removal with the Eighth Judicial District Court,
Clark County, Nevada.

5. After discussion, the parties have agreed that the Plaintiffs should be
allowed to amend their Complaint, as attached hereto as Exhibit 1.

6. Further, the parties agree that in light of the Amended Complaint,
Defendant’s pending Motion to Dismiss (ECF No. 8) shall be withdrawn without
ptejudice and Defendant shall file a notice of non-opposition to Plaintiffs pending
Motion to Amend and Remand (ECF No. 11) to the Eighth Judicial District Court,
Clark County, Nevada.

///
///
///
///
///
///
///
[11
///
///
///
///
///
///
///

FIRMWIDE:164560369.1 053127.1026

 
Mappox | ISAACSON | CISNEROS LLP

An Association of Professional Corporations
Las Vegas, Nevada 89141

11920 Southern Highlands Parkway, Suite 100

12
13
14
15
16
17
18
19
20
21
22

23

25
26
27

28

 

 

Case 2:19-cv-00647-JCM-BNW Document16 Filed 05/24/19 Page 3 of5

7. The Parties further stipulate that each party shall bear its own attorneys’
fees and costs with respect to the removal and subsequent remand of the Action
pursuant to this Stipulation and proposed Order, submitted concurrently.

IT IS SO STIPULATED.
Dated: May 24, 2019 Dated: May 24, 2019

MADDOX | ISAACSON | CISNEROS LLP LITTLER MENDELSON, P.C.

Tenciow

By: l By:_/s/_ Montgomery Y. Paek

Troy L. Isaacson, Esq., NVB 6690 Rick D. Roskelley, Esq., NVB 3192
Norberto J. Cisneros, Esq., NVB 8782 | Montgomery Y. Paek, Esq., NVB 10176

 

Barbara McDonald, Esq., NVB 11651 Neil C. Baker, Esq., NVB 14476
11920 Southern Highlands Parkway 3960 Howard Hughes Parkway
Suite 100 Suite 300
Las Vegas, Nevada 8914 Las Vegas, Nevada 89169
Attorneys for Plaintiffs . Attorneys for Defendant

IT IS SO ORDERED:

 

UNITED STATES DISTRICT JUDGE

fad

FIRMWIDE: 164560369. 1 053127.1026

 
11920 Southern Highlands Parkway, Suite 100
Las Vegas, Nevada 89141

MADDOX | ISAACSON | CISNEROS LLP
An Association of Professional Corporations

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00647-JCM-BNW Document16 Filed 05/24/19 Page 4of5

CERTIFICATE OF SERVICE
I am a resident of the State of Nevada, over the age of eighteen years, and not
a patty to the within action. My business address is 11920 Southern Highlands
Parkway, Suite 100, Las Vegas, Nevada 89141.

Pursuant to FRCP 5(b)(3) and LR 5-1, I hereby certify that on this 24" day of
May, 2019, I served a true and correct copy of the above document, entitled
OPPOSITION TO DEFENDANT’S MOTION TO DISMISS PLAINTIFES’
COLLECTIVE AND CLOASS ACTION COMPLAINT, AND MOTION
TO AMEND, via the Court’s electronic filing/service system (CM/ECF) to all

parties on the current service list.

Rick D. Roskelley, Esq.

Littler Mendelson, P.C.

3960 Howard Hughes Parkway,

Suite 300

Las Vegas, NV 89169

Email Address: rroskelley@littler.com
Attorney For: Prince Telecom, LLC

I declare under penalty of perjury that the foregoing is true and correct.
Executed on May 24, 2019, at Las Vegas, Nevada.

ce

SS iia ee LO .
An employee of MADDOX | ISAACSON | CISNEROS LLP

mK
sy
\ ‘

 
Case 2:19-cv-00647-JCM-BNW Document16 Filed 05/24/19 Page5of5

 

 

 

 

EXHIBIT INDEX

 

 

Exhibit 1 - 1 Amended Collective and Class
Action Complaint.
